Exhibit 99.2 Form No. 28.(B7) Certificate No 145, 1of CONSOLIDATION and DIVISION, or CONVERSION into STOCK of SHARES, or of the Re-Conversion into Share of Stock, or of the Subdivision or Redemption or Cancellation of Shares of ICON Public Limited Company specifying, as the case may be, the shares consolidated, divided, converted, subdivided, redeemed or cancelled, or the Stock reconverted. Pursuant to Section 69 of the Companies Act, 1963 This Notice is to be signed by a Director, or the Secretary of the Company Presented by Erina Fox ICON plc South County Business Park Leopardstown Dublin 18 TO THE REGISTRAR OF JOINT STOCK COMPANIES ICON PUBLIC LIMITED COMPANY hereby gives you notice in accordance with S.69 of the Companies Acts, 1963 - 2013, that* In a series of transactions during November 2014, as set out below, 955,094 shares in the capital of the Company were redeemed by ICON Public Limited Company (the "Company") and upon redemption were subsequently cancelled out of the issued share capital by the Company. 3-Nov-14 50,000 4-Nov-14 100,000 5-Nov-14 80,000 6-Nov-14 70,000 7-Nov-14 40,000 Dated the day 8th of December 2014 10-Nov-14 60,000 13-Nov-14 120,000 13-Nov-14 100,000 14-Nov-14 68,551 14-Nov-14 50,000 17-Nov-14 50,000 18-Nov-14 10,000 19-Nov-14 80,000 20-Nov-14 27,651 21-Nov-14 48,892 *eg. (In the Case of Conversion into Stock) "the 10,000 Ordinary €5 Shares of this Company, numbered 1 to 10, 000, have been Converted into €50, 000 Ordinary Stock". (In the case of Consolidation and Division) "the 1,000 Preference £10 Shares of this Company, numbered 1 to 1,000 have been Consolidated and Divided into 50 Preference Shares of €20 each, numbered 1 to 500". Form No. 28 (B7)
